Citation Nr: 1753728	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to May 1992.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. In July 2017, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record. 

By way of background, the RO denied entitlement to service connection for a cervical spine disability in a January 2003 rating decision. The Veteran filed a June 2009 claim to reopen the claim of service connection for a cervical spine disability. In addition to the Veteran's claim to reopen, the Veteran submitted service treatment records that were not previously associated with the claims file. The service treatment records indicated that the Veteran suffered a neck injury during service, which is relevant to the claim on appeal. The RO considered the Veteran's claim reopened, and entitlement to service connection was subsequently denied in an October 2009 rating decision.  

Pursuant to 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). Accordingly, the January 2003 rating decision is not final and de novo review of the claim is warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, it does not appear that all of the medical records pertinent to the Veteran's claims have been associated with the record. The service treatment records received in June 2009 indicate that the Veteran underwent a CT scan as a result of a cervical spine fracture in November 1991. However, records of the in-service injury and x-ray findings of the cervical spine fracture have not been associated with the claims file. Additionally, at the July 2017 Board hearing before the undersigned, the Veteran testified that she underwent a VA examination shortly after separation, and at that time there were additional service treatment records pertaining to her in-service spinal fracture. Said treatment records are not currently associated with her claims file. As these records are pertinent to the Veteran's claim, the RO or the Appeals Management Office (AMO) must take appropriate action to associate this record with the evidence of record, as well as other outstanding evidence. 38 U.S.C.A § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

A remand is also warranted in order to afford the Veteran a new VA examination for this claim. The Veteran underwent a VA examination in October 2009, at which time the examiner opined that it was less likely than not that the Veteran's current cervical spine disability is due to, caused by, or the manifestations of her November 1991 claimed in-service cervical spine fracture. In providing the opinion against the claim, the examiner relied partially upon the absence of x-ray findings of the Veteran's claimed cervical spine fracture, opining that he was unable to determine if she had a cervical spine fracture while on active duty in the Army without resort to mere speculation. Essentially, the examiner's opinion does not give adequate consideration to the Veteran's competent lay statements regarding the in-service injury or of experiencing cervical spine symptomatology since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records). Given these deficiencies, the Veteran must be afforded a new examination to determine the etiology of her diagnosed cervical spine disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO or AMO should undertake appropriate action to obtain all outstanding VA medical records pertinent to this claim, specifically, records pertaining to the Veteran's November 1991 in-service cervical spine fracture.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back disability. The entire claims file must be reviewed by the examiner.

Based on a review of the evidence, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed cervical spine disorder had its onset in service or is related to an injury or disease incurred in service, to include the 1991 claimed in-service cervical spine injury.

In providing the requested opinion, the physician is specifically directed to consider: (a) the Veteran's description of an in-service injury of suffering a fall that resulted in a cervical spine fracture, notwithstanding the fact that no objective records of the spinal fracture are included in the evidence of record. For purposes of providing the opinions, the physician should assume the Veteran is a reliable historian and that her statements regarding the in-service cervical spine fracture are credible.

The examiner must consider and reconcile any conflicting medical evidence or opinions of record, to include the October 2009 VA opinion.

The rationale for all opinions expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why. 
 
3. Thereafter, readjudicate the issue of entitlement to service connection for a lower back disability. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




